Case 2:20-cv-05579-ODW-GJS Document 4 Filed 07/08/20 Page 1 of 1 Page ID #:15


 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     WOMEN IN SOUTH AFRICA; and               Case No. 2:20-cv-05579-ODW (GJS)
       MAN IN GUTEMALA BURNT
12     ALIVE FOR PRACTICING
       WITCHCRAFT; FREDERICK
13     BANKS, therefore,                         JUDGMENT
14                 Petitioners
15           v.
16     SOUTH AFRICA, et al.,
17                 Respondents.
18
19      Pursuant to the Court’s Order Dismissing Petition,
20
21      IT IS ADJUDGED THAT the above-captioned action is dismissed.
22
23   DATE: July 8, 2020                    __________________________________
                                           OTIS D. WRIGHT II
24                                         UNITED STATES DISTRICT JUDGE
25
26
27
28
